Citation Nr: 0703984	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-16 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1972 and from January 1991 to April 1991.  She also 
served in the Army reserves and had annual training with the 
Pennsylvania Air National Guard for many years.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the Department of 
Veterans Affairs Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for a right 
wrist disorder, left shoulder disorder, bilateral leg 
disorder, and fibromyalgia.  A personal hearing was held 
before a member of the Board in October 2003.  The claim was 
remanded by the Board in February 2004.  The action directed 
by the Board has been accomplished to the extent possible, 
and the case has been returned to the Board for a decision.  


FINDINGS OF FACT

1.  The evidence does not demonstrate a present right wrist 
disorder that is causally related to service.

2.  The evidence does not demonstrate a present left shoulder 
disorder that is causally related to service.

3.  The evidence does not demonstrate a present bilateral leg 
disorder that is causally related to service. 

4.  The evidence does not demonstrate a present fibromyalgia 
that is causally related to service.  


CONCLUSIONS OF LAW

1.  A right wrist disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

3.  A bilateral leg disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

4.  Fibromyalgia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate her claims 
by correspondence dated in August 2001, March 2004 and 
October 2006.  Adequate opportunities to submit evidence and 
request assistance have been provided.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and they were 
specifically addressed in the October 2006 letter from the 
RO.  All identified and authorized records relevant to these 
matters have been requested or obtained.  Because of the 
decision in this case, any failure of VA to notify the 
veteran of the duty to notify and duty to assist in claim 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the appellant.

Factual Background and Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  In the line of 
duty means, generally, an injury or disease incurred or 
aggravated during a period of active service unless the 
injury was the result of willful misconduct.  38 C.F.R. § 3.1 
(2006).  Active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a) (2006).  ACDUTRA is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records from the veteran's 
initial period of service show no complaints or findings 
related to the right wrist, left shoulder, bilateral legs or 
fibromyalgia.  Findings on enlistment examination in February 
1971 and separation physical examination in June 1972 were 
normal.  In November 1971, she was treated for erythema 
nodosum manifested by 1+ pitting ankle edema and nodular pre-
tibial redness with non-tender lesions.  Laboratory tests, X-
ray and skin tests were normal.  

Additional service medical records span from 1982 to 1999 and 
reflect that she was treated during active duty training 
weekends and periodic training with the reserves and the Air 
National Guard.  She was on active duty training on many 
occasions, as reflected in her service personnel records.  An 
enlistment physical examination report dated in November 1983 
shows all systems normal.  It was noted that the veteran's 
reported swollen joints referred to right knee arthritis at 
the VA.  (Service connection for a right knee disorder was 
denied by the Board in 1987 and is not on appeal.)  Periodic 
examinations in July 1984, March 1988 and March 1992 showed 
all systems were normal.  There appears to be no significant 
treatment reported during her active duty from January to 
April 1991.  The veteran reported swollen ankles and knees in 
March 1992, but these were considered not disabling.  

In March 1993, the veteran sought treatment for neck pain 
which began while she was active duty the month earlier.  She 
was diagnosed as recovering muscle strain.  A line of duty 
determination reflects that she was performing her duties in 
February 1983 at Eglin Air Force Base when she injured her 
neck handing out cots and setting up a tent.  In 1989, 1992 
and 1995 she was seen for complaints of left shoulder strain.  

Periodic food handlers' examinations in February 1997 were 
negative for all body systems.  She reported that she was in 
good health and that she took synthroid for her thyroid and 
Motrin for swollen joints and arthritis.  Fibromyalgia was 
reported by history in a March 1997 gynecological 
examination.  In April 1997 she had a ganglion cyst removed 
from the right wrist.  In September 1997, the veteran injured 
her right wrist while running a power sander in a motor pool.  
She was diagnosed with tendonitis of the right wrist and 
given restrictions on her use of the wrist through August 
1998.  She was also treated at the local VA medical center 
for this problem. 

VA records include an August 1974 VA examination report 
reflecting no musculoskeletal abnormalities.  More recent 
progress notes dated in 2001 reference fibromyalgia by 
history.  In August 2001, it was noted in a plastic surgery 
consultation that she had a past history of fibromyalgia.  
She reported that the incision sight for the cyst removal on 
her wrist was sore.  Although she complained of right lower 
extremity pain, Doppler studies in August 2001 showed no 
acute deep venous thrombosis.  

The veteran underwent VA examination in January 2002.  
Surgeries were noted, including right wrist cyst removal in 
1996.  As to the right wrist, the examiner observed that the 
original injury reportedly occurred in 1995 while working as 
a cook in the Vehicle Maintenance Department as a second job.  
The left shoulder was reportedly injured when she was passing 
out cots as noted earlier.  She continued to report pain in 
these areas.  As to the legs, she contended she had constant 
aching pain, worse in the right leg.  She reported that her 
fibromyalgia began in the 1980's when she had thyroid 
problems and irritable bowel syndrome.  The diagnosis was 
fibromyalgia per previous clinical evaluation, and 
radiographically, tests normal.  

The veteran underwent VA examination for the joints in March 
2004.  At that time, the examiner noted the veteran's active 
duty, reserve, and National Guard service.  The claims folder 
was reviewed prior to the examination.  The veteran 
complained of shoulder and wrist pain intermittently, only 
while working at her computer.  The pain lasted for 24 hours 
sometimes.  She also complained of leg pain.  Physical 
examination revealed normal gait and posture.  Circumference 
of the legs was uniform.  The mobility of all joints was 
complete and seemingly painless.  Dorsalis pedis pulses were 
strong.  The examiner concluded that it was unlikely that a 
non-demonstrable disorder of the right wrist originated in, 
or was exacerbated by military service, or that shoulder 
symptoms that lasted a few hours 12 years ago were the cause 
of present intermittent problems.  Rather, the examiner 
opined that the likely cause of the pain was ergonomically 
poor working conditions.  The examiner further concluded that 
erythema nodosum 32 years ago was unlikely the cause of and 
had no bearing on either sore shins or fibromyalgia.  
Finally, the examiner stated that while it is not provable, 
it was highly unlikely that alleged fibromyalgia was due to, 
originated in, or has been exacerbated by intermittent 
National Guard duty.  

VA treatment records reflect that the veteran underwent right 
carpal tunnel release and excision of a ganglion cyst in 
October 2004.  

Records of the veteran's duty with the Pennsylvania Air 
National Guard were obtained.  These show that the veteran 
was activated to perform local annual training at her home 
station training facility on multiple occasions from 1996 to 
1999.  

The veteran underwent two VA examinations in November 2005.  
The examiners reviewed the claims folder.  During a 
rheumatology examination for fibromyalgia, the veteran 
reported generalized aches for years since she had erythema 
nodosum in service in the 1970's.  Physical examination 
revealed normal, gait posture and affect.  The right wrist 
and the left shoulder, once symptomatic now exhibited normal 
painless mobility.  The entire musculoskeletal examination 
was normal.  The cervical spine was normal, the abdomen was 
normal and there as no rash.  The conclusions were normal 
examination of the right wrist and left shoulder without 
current complaints.  The examiner also concluded that 
"findings do NOT satisfy the diagnostic criteria for 
fibromyalgia."  The examiner explained that the veteran did 
not meet the criteria for fibromyalgia as stated above, and 
that thus fibromyalgia is not at all likely due to, 
originated in or exacerbated by service.  As she did not meet 
the criteria for a diagnosis of fibromyalgia, it was not at 
all likely that a skin rash on her legs was a cause of 
fibromyalgia.  

Also in November 2005, the veteran underwent VA orthopedic 
examination.  The examiner reviewed her history as to the 
right wrist disorder, left shoulder disorder and bilateral 
leg disorder.  He noted her extensive military history 
including active duty in 1971 as well as her stints in the 
Army reserve from 1974 to 1975, and 1982 to 1984, then in the 
Air Force National Guard from 1984 to 2001, and active duty 
in Desert Storm service in 1991.  On physical examination, 
the veteran had no radicular symptoms on cervical range of 
motion.  Her range of motion of the shoulders was symmetric, 
with some mild tenderness over the left shoulder joint.  The 
wrists showed no pain or swelling on range of motion or 
palpation.  There was a slight tremor on wrist dorsiflexion 
but there was no abnormal sensation or motor strength 
deficit.  Motor examinations of the lower extremities were 
normal.  There was no abnormality with respect to the lumbar 
spine or neurological examination.  X-rays revealed early 
arthritic changes in the right wrist; however, no significant 
bony abnormalities or significant change was noted.  The left 
shoulder demonstrated a well-located head, with minimal 
change of the acromioclavicular joint, no obvious evidence of 
impingement.  The knees and legs demonstrated some slight 
lateral subluxation bilaterally, but no obvious bony 
fractures.  The assessment was that the problems with the 
right wrist stem from the volar ganglion, which is not trauma 
related.  The veteran was happy with the results of her 2004 
surgery.  As to the left shoulder, she was asymptomatic.  
There was no impingement.  Tenderness was minimal.  The 
examiner saw no current bilateral leg disorder as far as bony 
or obvious abnormality.  He did not feel this was in any way 
service-connected, nor, reportedly, did the veteran.  Thus 
the summary was the right wrist disorder, left shoulder 
disorder, and bilateral leg disorder are not likely due to, 
did not originate in and were not exacerbated by military 
service.  

Based upon the evidence of record, the Board finds there is 
no competent evidence of any present residual of a right 
wrist or left shoulder injury in service.  It is significant 
to note that the record is replete with negative findings 
with regard to a current disability related to the right 
wrist or left shoulder.  The examinations in 2004 and 2005 
stated that there are no current left shoulder or right wrist 
disorders, thus there is no current disorder of this nature 
related to service.  Moreover, in the two most recent 
examinations, the examiners note no current bilateral leg 
disability.  It is reported in the last examination that even 
the veteran admitted there is no current disorder related to 
the bilateral legs.  The Board can identify no current 
bilateral leg disorder in the medical record.  

Parenthetically, the Board notes there is no arthritis shown 
within a year of separation from active service, and thus 
presumptive disability is not for consideration.  38 C.F.R. 
§ 3.307, 3.309 (2006).  

Finally, as to fibromyalgia, the VA physician, a 
rheumatologist, opined in November 2005 that the veteran did 
not meet the criteria for this disorder.  The Board may adopt 
a particular medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record that appears to support a claimant's 
position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
This opinion is accorded significant probative weight as it 
is based on a review of the entire record and it is made by 
an expert physician.  

The Board acknowledges that the veteran believes she has 
present residual disability as a result of the aforementioned 
injuries, leg pain subjectively noted in service, and 
fibromyalgia related to erythema nodosum.  However, she is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  There is a lack of medical evidence of a nexus between 
a current disability and service.  See Hickson v. West, 12 
Vet. App. at 253.  VA adjudicators cannot base their findings 
on uncorroborated medical evidence, but instead must decide 
issues of current diagnosis and etiology on the most 
probative medical evidence.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.




ORDER

Service connection for a right wrist disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for a bilateral leg disability is denied.  

Service connection for fibromyalgia is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


